DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 06/21/2021 have been fully considered. 
Applicant requests withdrawal of the objections and the rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim, specification, and drawing amendments.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that neither Ennis nor McAllister disclose the newly amended claim 1 blend of antiblock particulates, fast-blooming release agent, and slow-blooming release agent, specifically regarding the content ranges of the blend. This is found not persuasive for the following reason:
The grounds of rejection set forth below have been updated to reflect the present claim amendments. As discussed in the previous grounds of rejections, Ennis in view of McAllister does teach a blend of antiblock particulates, fast-booming release agent, and slow-blooming release agent. Further, as discussed in the grounds of rejection below, modified Ennis teaches wherein the antiblock particulates are present in an amount from 1000 ppm to 20,000 ppm (McAllister, Par. 0025), the fast-blooming blooming release agent (amidic wax) is present in an amount from 4,000 to 20,000 ppm (McAllister, Par. 0027 and 0059-0064), and the slow blooming release agent is present in an amount from 500 to 10,000 ppm (McAllister, Par. 0073). McAllister’s content ranges overlap the claimed ranges of from 6000 ppm to 9000 
Secondly, Applicant argues that the claims pertain to film tubing, whereas McAllister pertains to a multilayer film that can be rolled. This is not found persuasive for the following reason:
	Note that while McAllister does not disclose all the features of the presently claimed invention, McAllister is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller, 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Ennis is relied upon to render obvious the claimed packaging article tubing structure, where McAllister is then applied to provide teachings regarding the specific blend of antiblock particulates, fast-blooming release agent, and slow-blooming release agent.
Thirdly, Applicant argues that the specific blend of antiblock particulates, fast-blooming release agent, and slow-blooming release agent of claim 1 exhibits the superior and unexpected result of good opening, citing table 14 of the instant specification as evidence. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02, II. Applicant provides inventive and comparative data using antiblock particulates having a mean particle size of 0.7 µm, 3.5 µm, and 5-15 µm (see Table 14 Columns: Large Antiblock, Inside layer AB2, Inside layer AB1, and Total Antiblock), whereas claim 1 recites antiblock particulates with a mean particle size of 3.5-6 µm. Therefore, one of ordinary skill in the art would not be able to determine the criticality of the claimed range of 3.5-6 µm. Further, the inventive and comparative data use antiblock particulates having mean particle size ≥3.5 µm in amounts from 2500 to 18197 ppm, whereas instant claim 1 claims antiblock particulates that are present in an amount of from 6,000 to 9,000 ppm with a mean particle size of 3.5 µm to 6 µm. One of ordinary skill in the art would not be able to determine the amount of antiblock particulates with a particle size within the 5-15 µm range that also fall within the claimed range of 3.5-6 µm. Therefore, one of ordinary skill in the art would be unable to determine the total amount of antiblock particulate with a particle size within the claimed range. Further, the data provided in the instant specification provides no 
Applicant uses only one example of fast-blooming release agent, WAX 2, whereas claim 1 broadly recites any fast-blooming release agent comprising at least one selected from the group consisting of erucamide, oleamide, lauramide, lauric diethanolamide, monoglyceride, diglyceride, glycerol monoleate, and glycerol monostearate. Further, Applicant does not provide any inventive data at the lower endpoint of the claimed range of 5,000 ppm of fast-blooming release agent. Further, Applicant shows data outside of the claimed range, like that of example 6 with 12,365 ppm of fast-blooming release agent that exhibits the asserted superior property of packaging article openability. Further, Applicant does not show sufficient comparative data immediately outside the claimed content range of less than 5000 ppm (for example 3351-4999 ppm) or greater than 9000 ppm (for example 9001-12365 ppm).
Applicant uses only one example of slow-blooming release agent, WAX 1, whereas claim 1 broadly recites any slow-blooming release agent comprising at least one member selected from the group consisting of stearamide, bis- stearamide, ethylene bis-stearamide, stearyl 
In view of the above, one of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 96 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 96 recites the limitation "the outside layer comprises polysiloxane as the only slip agent" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 96 depends from claim 1, where claim 1 does not previously recite “an only slip agent” or “a slip agent” for the outside layer. Claim 11 recites the outside layer “comprises as least one slip agent.”  Therefore, it is unclear if claim 96 has incorrect claim dependency or if claim 96 should be amended to instead recite “an only slip agent.” For the purposes of examination claim 96 is interpreted as instead reciting “an only slip agent.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11-12, 39, 48, 57, 65, 69, 73, 82, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1).
Regarding claim 1, Ennis teaches a packaging article comprising a heat-shrinkable film tubing in lay-flat configuration, the heat-shrinkable film tubing having a first lay-flat side in contact with a second lay-flat side (Col. 2 Lines 6-40). Ennis further teaches the heat-shrinkable film tubing comprising a multilayer heat-shrinkable film comprising: an inside heat seal layer heat sealed to itself (Col. 2 Lines 22-51 and Col. 6 Lines 55-57), with a first portion of the inside heat seal layer being on the first lay-flat side of the packaging article and a second portion of the inside heat seal layer being on the second lay-flat side of the packaging article, with the first portion of the inside heat seal layer being in contact with the second portion of the inside heat seal layer (Col. 14 Lines 10-23 and Fig. 1 – see Part 28). Ennis further teaches wherein the inside heat seal layer comprises an inside heat seal layer polymeric composition comprising LLDPE (Table 1, Col. 6 Line 55 – Col. 7 Line 8), which has a density of .91-.94 g/cc (Col. 12 Lines 49-53), which overlaps the claimed range of less than .92 g/cc and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Ennis further teaches wherein the inside heat seal layer has a thickness of 0.33 mils (Table 2), which lies within the claimed range of at least 0.1 mils, and therefore satisfies the claimed range, see MPEP 2131.03. Ennis further teaches wherein the inside heat seal layer comprises antiblock particulates (Ennis, Table 1, Col. 15 Lines 24-40). 
Ennis does not teach wherein the antiblock particulates have a mean particle size of from 3.5 to 6 microns in an amount of from 6000 to 9000 ppm. Ennis also does not teach wherein the inside heat seal layer further comprises: (a)(ii) a fast-blooming release agent in the inside heat seal layer in an amount of from 5,000-9,000 ppm, based on total layer weight, the fast-blooming release agent comprising at least one member selected from the group consisting of erucamide, oleamide, lauramide, lauric diethanolamide, monoglyceride, diglyceride, glycerol monoleate, and glycerol monostearate; and (a)(iii) a slow-blooming release agent in the inside heat seal layer in an amount of from 5,000 to 9,000 ppm, based on total layer weight, the slow-blooming release agent comprising at least one member selected from the group consisting of stearamide, bis-stearamide, ethylene bis-stearamide, stearyl stearamide, stearyl erucamide, erucyl erucamide, behanamide, ethylene bis-oleamide, oleyl palmitamide, stearate ester, sorbitan stearate, mono stearate, di stearate, tri stearate, sorbitan monolaurate, pentaerythritol stearate ester, polyglycerol stearate, zinc stearate, calcium stearate, magnesium stearate, sodium stearate, and potassium stearate.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), comprising antiblock particulates (McAllister, Par. 0007, 0025). McAllister further teaches the use of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and about 1000 ppm for a particle size of about 5 microns (McAllister, Par. 0025). McAllister therefore teaches wherein the antiblock particulates have an average particle size of from 1 micron to 5 microns, present in a layer in an amount from 1000 ppm to 20,000 ppm. McAllister’s particle size range and amount range overlap the claimed ranges of from 3.5-6 microns and from 6,000-9,000 ppm respectively, and therefore establish a prima facie case of obviousness over the 
Since both Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify Ennis by using McAllister’s antiblock particulates in the amount and particle sizes taught by McAllister as the antiblock particulates of Ennis, as well as use McAllister’s release agents discussed above in the inside heat seal layer of Ennis. This would allow for a material with low blocking and high slip properties for use in packaging applications (McAllister, Par. 0002). Ennis further teaches the packaging article is capable of opening (Figs 1, Figs 1, 4, Col. 2 Lines 6-11, and Col. 5 Lines 50-63), and Ennis in combination with McAllister renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 1, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 1 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 7, modified Ennis teaches the packaging article according to claim 1, wherein the inside heat seal layer has an inside surface and the outside layer has an outside surface (Ennis, Figs 1-4). Modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Modified Ennis further teaches wherein the inside heat seal layer of the packaging article comprises antiblock particulates, fast-blooming release agent, and slow-blooming release agent in the same amount as the instant application as stated above for claim 1, where the instant specification paragraph 0092 discloses that the inclusion of these compounds causes the dustless surface.  Modified Ennis also makes no indication that dust or contaminants are present on either an inside or an outside surface of any of the article layers.  Therefore, one of ordinary skill in the art would reasonably expect modified Ennis’ packaging article to be free of dust on at least one surface as required by claim 7 (see MPEP 2143, MPEP 2112.01). Modified Ennis therefore teaches wherein the inside surface of the inside heat seal layer is free of dust thereon. 
Regarding claim 11, modified Ennis teaches the packaging article according to claims 1 and 7, wherein the inside heat seal layer has an inside surface free of dust thereon as described above for claim 7. Modified Ennis does not teach wherein the outside layer has an outside surface free of dust thereon and the outside layer comprises at least one slip agent selected from the group consisting of polysiloxane, release agent, and wax.

Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis by including McAllister’s antiblock particulates, fast blooming release agent, and slow-blooming release agent in the amount in the outside layer of Ennis. This would allow for a material with low blocking and high slip properties for use in packaging applications (McAllister, Par. 0002). Modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Modified Ennis further teaches wherein the inside heat seal layer of the packaging article comprises antiblock particulates, fast-blooming release agent, and slow-blooming release agent in the same amount as the instant application as stated above for claim 1, where the instant specification paragraph 0092 discloses that the inclusion of these compounds causes the dustless surface.  Modified Ennis also makes no indication that dust or contaminants are present on either an inside or an outside surface of any of the article layers.  Therefore, one of ordinary skill in the art would reasonably expect modified Ennis’ packaging article to be free of dust on at least one surface as required by claim 7 (see MPEP 2143, MPEP 2112.01).
	Regarding claim 12, modified Ennis teaches the packaging article according to claim 11, wherein the slip agent (amidic wax) is present in a total amount of from 3,000 ppm to 6,000 ppm based on weight of the outside layer (McAllister, Par. 0064), which is encompassed by the claimed range of 1,000 to 15,000 and therefore satisfies the claimed range, see MPEP 2131.03.

	Regarding claim 48, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis further teaches wherein the heat-shrinkable film is shrinkable (Ennis, Col. 2 Lines 22-26 and Col. 13 Line 65 – Col 14. Line 2), but remains silent regarding wherein the heat shrinkable film has a total free shrink at 85 °C of at least 50 percent measured in accordance with ASTM D 2732.
	McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the heat shrinkable film has a longitudinal and transverse direction free shrink at 200 °F (93.3 °C) of at least 8 percent, measured in accordance with ASTM D 2732 (McAllister, Par. 0026). It would have been obvious to one of ordinary skill in the art that this would result in a range of free shrink at 80 °C that overlaps the claimed range of at least 50 percent, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis by creating the multilayer film such that it exhibited a longitudinal and transverse direction free shrink at 85 °C of at least 50 percent measured in accordance with ASTM D 2732. This would allow for a material with low blocking and high slip properties for use in packaging applications as well as sufficient shrinkage (McAllister, Par. 
Regarding claim 57, modified Ennis teaches all of the elements of the claimed invention as stated above. Modified Ennis does not teach wherein the inside seal layer has an inside surface exhibiting a peak coefficient of friction of less than 0.8, measured in accordance with ASTM D 1894, and the outside layer has an outside surface exhibiting a peak coefficient of friction of less than 0.8, measured in accordance with ASTM D 1894.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein it is known to one of ordinary skill in the art to lower the coefficient of friction by use of antiblock agents and wherein it is desirable for the film to have a coefficient of friction of less than 0.3 (McAllister, Par. 0006, 0009, 0013, and 0025), which lies within the claimed range of less than 0.8, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and create the inside heat seal layer and the outside layer to have a peak coefficient of friction of less than 0.8. This would allow the film to run properly on packaging equipment used by food processors as well as achieve good slip properties (McAllister, Par. 0006 and 0013).
Regarding claim 65, modified Ennis teaches the packaging article according to claims 1, 11, and 39, wherein the outside layer comprises an antiblock agent (Ennis, Table 1). Modified Ennis does not 
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6) comprising an outer layer, wherein the outer layer comprises an antiblock agent, and wherein the antiblock agent is polysiloxane (McAllister, Par. 0007, 0025, and 0045).
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and use polysiloxane as the antiblock agent in modified Ennis’ outer layer. This would result in an outer layer comprising the same materials as the instant specification. Additionally, the instant specification discusses that the inclusion of polysiloxane is what allows the heat-shrinkable film to have a specular gloss of at least 70%, measured in accordance with ASTM D2457. Therefore, this combination would teach a multilayer, heat-shrinkable film which exhibits a specular gloss of at least 70%, measured in accordance with ASTM D2457, see MPEP 2112.01. Additionally, this would lower the coefficient of friction of the multilayer, heat shrinkable film (McAllister, Par. 0025) which would allow the film to fun properly on packaging equipment used by food processors and other packagers (McAllister, Par. 0006). Furthermore, modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 65, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 65 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 69, modified Ennis teaches all the elements of the claimed invention as stated above for claim 1. Modified Ennis further teaches wherein haze is an important property of the 
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the heat shrinkable film exhibits haze of less than 1 (McAllister, Par. 0077). It would have been obvious to one of ordinary skill in the art that this would correlate to a haze range that would overlap the claimed range of less than 15%, measured in accordance with ASTM D1003-13, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and create the multilayer heat shrinkable film to exhibit a haze of less than 15%. This would allow the multilayer heat shrinkable film to exhibit a low haze (McAllister, Par. 0077) as also desired by Ennis (Ennis, Col. 11 Lines 27-32).
Regarding claim 73, modified Ennis teaches the packaging article according to Claims 1 and 11, wherein the heat-shrinkable film tubing has a heat-shrinkable patch film adhered to the outside surface thereof (Ennis, abstract, Col. 1 lines 5-11 and Col. 1 Line 60 - Col. 2), and the outside layer of the heat-shrinkable film tubing comprises antiblock particulates (McAllister, Par. 0027, 0059-0073). Modified Ennis further teaches the use of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and about 1000 ppm for a particle size of about 5 microns (McAllister, Par. 0025). Modified Ennis therefore teaches wherein the antiblock particulates have an average particle size of from 1 micron to 5 microns, present in the outside layer in an amount from 1000 ppm to 20,000 ppm. Modified Ennis’ particle size range and presence range overlap the claimed ranges of from 3.5-6 µm and 3,000 to 10,000 ppm respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Modified Ennis further teaches wherein the patch film is adhered to the outside 
Regarding claim 82, modified Ennis teaches the packaging article according to claim 1, wherein the packaging article is an end seal bag (Ennis, Abstract, Col. 2 Lines 6-11).
Regarding claim 96, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the outside layer has a thickness of from 0.13 mil to 0.4 mil, and the outside layer comprises polysiloxane as the only slip agent and the polysiloxane is present in an amount of from 2,500 to 5,000 ppm based on weight of the outside layer. 
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), comprising an outer layer wherein the outer layer comprises a slip agent (antiblock agent) wherein the slip agent is polysiloxane (McAllister, Par. 0007, 0025, and 0045) and the polysiloxane is present in an amount of from 50 to 20,000 ppm, which overlaps the claimed range of from 2,500 to 5,000 ppm, and therefore establishes a prima facie case of obviousness over the claimed 
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and use polysiloxane as the only slip agent in modified Ennis’ outer layer in the amount of McAllister. It further would have been obvious to one of ordinary skill in the art to create Ennis’ outer layer with a thickness of from 0.25 to 1.875 mils. This would lower the coefficient of friction of the multilayer, heat shrinkable film (McAllister, Par. 0025) which would allow the film to fun properly on packaging equipment used by food processors and other packagers (McAllister, Par. 0006).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claims 1 and 69 above, further in view of Cornett (US 5908890 A).
Regarding claim 77, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1 and 69. Modified Ennis further teaches wherein the multilayer-heat shrinkable film exhibits a haze that would render obvious the claimed range of less than 12%, as stated above for claim 69. 

Cornett teaches a polymeric film comprising antiblock particulates wherein the antiblock particulates comprise pumice with a refractive index of 1.5 (Cornett, abstract, Col. 4 Lines 10-29 Col. 9 Line 55 – Col. 10 Line 3), which lies within the claimed range of 1.4 to 1.6, and thus satisfies the claimed range, see MPEP 2131.03.
Since both modified Ennis and Cornett teach a film comprising a polymeric material and an antiblock particulate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Cornett to modify modified Ennis and have the antiblock particulates of modified Ennis comprise pumice with a refractive index from 1.4 to 1.6. This would allow for the film to not stick to itself while not contributing to higher haze (Cornett, Abstract, Col. 1 Lines 24-30, and Col. 4 Lines 10-25).
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Wing (US 3587843 A).
Regarding claim 91, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the packaging article further comprising a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of 
Wing teaches a packaging article further comprising a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another (Wing, Fig. 5 and Abstract).

    PNG
    media_image1.png
    449
    201
    media_image1.png
    Greyscale

Wing, Fig. 5
	Since both modified Ennis and Wing teach packaging articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Wing and modify modified Ennis by creating the packaging article to comprise a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of .
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Scarberry et al. (US 5007744 A).
	Regarding claim 94, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the packaging article further comprises a plurality of packaging articles connected end-to-end to form a strand, each of the packaging articles being connected to an adjoining packaging article in the strand by a transverse line of weakness.
	Scarberry teaches a packaging article (bag) further comprising a plurality of packaging articles connected end-to-end to form a strand (strip) (Scarberry, Abstract, Col. 1 Lines 5-11, Col. 3 Lines 16-22, Fig. 1), each of the packaging articles being connected to an adjoining packaging article in the strand (strip) by a transverse line of weakness (Scarberry, Col. 3 Lines 33-56, Col. 5 lines 10-35, and Figs. 2, 5).
	Since both modified Ennis and Scarberry teach packaging articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scarberry to modify modified Ennis and have the packaging article further comprise a plurality of packaging articles connected end-to-end to form a strand, each of the packaging articles .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        


/Eli D. Strah/Primary Examiner, Art Unit 1782